UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-501



In Re: RICHARD L. MASSEY, JR.,

                                                          Petitioner.



        On Petition for Writ of Mandamus. (CA-94-1861-L)


Submitted:   March 29, 1996                 Decided:   April 16, 1996


Before ERVIN and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Richard L. Massey, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Massey brought this petition for writ of mandamus,

complaining of delay in the district court. The magistrate judge

issued a report and recommendation on Massey's 28 U.S.C. § 2254

(1988) petition on April 5, 1995. Massey filed objections to the

report on April 13, April 17, and May 26, 1995 and the case has
been awaiting action by the district court.

     We deny the petition for writ of mandamus. At the time it was

filed, the case had been awaiting action by the district court for

nine months, and we conclude that there had not been undue delay.
However, our denial is without prejudice to Massey's right to

refile if the district court does not act expeditiously. Although

we grant leave to proceed in forma pauperis, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                2